Citation Nr: 1133531	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  07-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for pulmonary embolism.

2.  Entitlement to service connection for atherosclerotic coronary artery disease.

3.  Entitlement to service connection for a pulmonary/respiratory disability, to include emphysema.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970, from September 1990 to March 1991, and from February 2003 to August 2005, with additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision in which the RO, inter alia, denied service connection for pulmonary embolism, atherosclerotic coronary artery disease, and emphysema.  In January 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in January 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2007.

In March 2010, the Board remanded the  claims on appeal  to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued to deny each  claim (as reflected in an April 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  While the Veteran suffered from a pulmonary embolism during active duty service, competent  evidence establishes that he has no active pulmonary emboli or discernable residual disability.

3 . While atherosclerotic coronary artery disease was found on one occasion during active duty service, competent evidence establishes that the Veteran does not have atherosclerotic coronary artery disease.

4.  While CT scan during active duty service was interpreted as revealing emphysematous lungs,  competent  evidence establishes that the Veteran does not have emphysema.

5.  The Veteran has been diagnosed with chronic obstructive pulmonary disease (COPD); however, the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current COPD and service tends to weigh against the claim..


CONCLUSIONS OF LAW

1.  The criteria for service connection for pulmonary embolism are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for atherosclerotic coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for service connection for a pulmonary/respiratory disability, to include emphysema, are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal December 2009 and April 2010 post-rating letters provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letters also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims on appeal.  The April 2010 letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.

After issuance of the December 2009 and April 2010 letters, and opportunity for the Veteran to respond, the April 2011 SSOC reflects readjudication of the claims. Hence, the Veteran is not shown to be prejudiced by the timing of the notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, his records from the Social Security Administration (SSA), VA outpatient treatment records and the report of a VA examination dated in August 2010.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf. 

The Board finds that no further RO action on any of these matters, prior to appellate consideration, is warranted.  In this regard, it is noted that, in March 2010, the Board remanded the claims, in part, so attempts could be made to obtain the Veteran's treatment records from the Veteran's period of active duty service from September 1990 to March 1991.  The RO was to contact the National Personnel Records Center (NPRC) and the Veteran's New Jersey National Guard command to attempt to obtain these records.  The record reflects that the RO made numerous attempts to obtain the outstanding records.  While the New Jersey Army National Guard submitted records pertaining to the Veteran, these records do not cover the Veteran's service from 1990 to 1991.  In various letters, the Veteran was notified of the RO's attempts to obtain these records and of his obligation to submit these records if they were in his possession.  Although these records were not obtained, the Board finds that the AMC's attempt to obtain these records and notification of the Veteran regarding the steps undertaken to obtain these records constitutes substantial compliance with the remand directive.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with). Hence, no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

III.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.            § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted above, the Veteran served on various periods of active duty service.  During his first period of active duty service from April 1967 to April 1970, service treatment records reflect no complaints, findings or diagnosis of pulmonary embolism, heart disease, emphysema, or any related disability.  The report of the Veteran's June 1970 discharge examination includes no notation with respect to heart or lung problems.

Following the Veteran's second period of active duty service from September 1990 and March 1991, a chest x-ray from July 1991 was within normal limits.  In August 1991, it was noted that the Veteran experienced unexplained chronic cough, but a chest x-ray was normal.

On VA examination in August 1991, the Veteran's heart and lungs were clear, but a history of bronchitis from April to May 1991 was indicated.

During the Veteran's most recent period of active duty service from February 2003 to August 2005, an October 2003 hospitalization report from the Walter Reed Army Medical Center notes that the Veteran was recently found to have a chronic pulmonary embolism.  The Veteran reported that he started experiencing symptoms two to three months prior when he was serving in Iraq and developed progressive left sided chest pain and shortness of breath.  A discharge diagnosis of chronic pulmonary embolism was noted.  

In a September 2004 statement, a cardiology fellow at Walter Reed noted that the Veteran had been evaluated in cardiology secondary to chest pain.  It was noted that there was documented resolution of the Veteran's pulmonary embolism by ventilation-perfusion scan from June 2004 after six months of therapy.  The physician also indicated that the Veteran had not been seen since July 2004 and had no further indication of cardiology attention.

A February 2005 Medical Evaluation Board report  includes notation  that the Veteran had been a patient at Walter Reed since October 2003.  It was noted that the Veteran was healthy until his deployment in Iraq in April 2003, where he developed exertional chest tingling with associated shortness of breath.  He was referred to Walter Reed, where a diagnosis of chronic pulmonary emboli was determined.  Diagnoses of atherosclerotic coronary artery disease and emphysematous lungs by CT scan were also noted.  At that time, the Veteran was free of chest complaint.  The report indicates that, regarding the pulmonary embolus, the Veteran's prognosis was though to be excellent, but that he would be at risk for future events if he continued his current profession as a truck driver.  

The Veteran's SSA records reflect that he is in receipt of disability benefits with a primary diagnosis of peripheral neuropathy and second diagnosis of chronic pulmonary insufficiency.  VA outpatient treatment records following the Veteran's most recent period of active duty service document this medical history.  The Veteran was seen in October 2005, and assessed with status post pulmonary embolism and chronic obstructive pulmonary disease (COPD)/nicotine dependency.  In November 2005, a history of pulmonary emboli, emphysema and questionable history of coronary artery disease was noted.  No diagnosis of any of these disabilities was assigned, and a notation reflects that coronary arteriograms were normal.  While the Veteran reported shortness of breath on exertion, it was also noted that he smoked two packs per day for the past 40 years and now was down to five to ten cigarettes per day.  

 In May 2006, it was again indicated that the Veteran had a prior history of pulmonary embolism.  It was also noted that the Veteran was a cigarette smoker and had smoked for the previous 30 to 35 years.  It was noted that an October 2005 chest x-ray revealed clear lungs and a normal size heart.  In June 2006, it was noted that the Veteran had mild dyspnea, but an echocardiogram and pulmonary function test were normal.  The Veteran was referred for smoking cessation.

Additional VA outpatient treatment records dated through 2010 document a history of pulmonary embolism and a diagnosis of COPD with nicotine dependence.

On VA examination in August 2010, the Veteran reported that he had been diagnosed with obstructive lung disease, and that a 40 year history of smoking.  He denied wheezing, but indicated that he produced clear phlegm in the morning.  He did not take medication related to his lung and denied incapacitating episodes related to his lungs.  

On physical examination, the lungs were clear and the heart was regular.  There was some right ventricular heave.  A diagnosis of past pulmonary embolism with no active emboli at that time was noted.  With regard to the embolism, the examiner noted that this occurred during service and it at least as likely as noted related to service, as the Veteran drove a great deal in Iraq and immobility is well-recognized as a risk factor for the development of pulmonary embolism.  The examiner also diagnosed  obstructive lung disease, and opined  that this disability did not pre-exist service and it not a result of service.  Rather, the examiner found that while the Veteran's lung disease likely began in service, it was due to his chronic smoking.  He pointed out that after twenty to thirty years of smoking, an individual can develop lung disease, and given the Veteran's timetable, it is at least as likely as not that obstructive lung disease began in service; however, no  specific aggravation during service was found.  The examiner also noted that there was no history of coronary artery disease.  

The above-described medical evidence reflects that, during the Veteran's most recent period of active duty service, from February 2003 to August 2005, he was diagnosed with and treated for a pulmonary embolism.  CT scans also revealed findings of atherosclerotic coronary artery disease and emphysematous lungs.  However, following service, there has been no active pulmonary embolism, and there is no indication in post-service treatment records of either heart disease or emphysema.  While a history of pulmonary embolism, emphysema, and questionable coronary artery disease has been documented in VA outpatient treatment, records, no active emboli have ever been indicated, and neither emphysema nor heart disease has ever been diagnosed.  In addition, on VA examination, neither coronary artery disease nor pulmonary embolism was found, and the only diagnosis assigned pertaining to the lungs was COPD.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.   Accordingly, where, as here, the competent, probative evidence establishes that the claimant does not have, and has not at  any time pertinent to the current claim had, an active pulmonary embolism or discernable residuals, coronary artery disease, or emphysema for which service connection is sought, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Significantly, neither the Veteran nor her representative has presented or identified any contrary, existing medical opinion evidence that, in fact, supports the Veteran's claims for service connection for pulmonary embolism, coronary artery disease, or emphysema.  In this case then, the claims for service connection for pulmonary embolism, coronary artery disease, and emphysema must be denied because the first essential criterion for a grant of service connection-evidence of the claimed disability-has not been met.

The Board acknowledges that the November 2005 VA outpatient treatment report notes a past history of emphysema and questionable coronary artery disease.  However, this notation appears to be only a reiteration of the Veteran's own reported medical history, as no other comment is indicated.  As such, the notation does not constitute a medical opinion in support of the claim.  The Board emphasizes that the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. Brown, 8 Vet. App. 406, 409 (1995).

As for the Veteran's diagnosed COPD, in August 2010, a VA examiner opined that this condition is the result of the Veteran's 40 year history of smoking.  The law precludes service connection for disease or disability resulting from the use of tobacco products for all claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2010).  Moreover, while the VA examiner commented  that COPD likely had its onset during active duty service, service treatment records do not confirm treatment or diagnosis of the disability during active duty or a period of active duty service and the evidence does not suggest that COPD is related to any military service, but,  rather, that it is the result of smoking.

Furthermore, as regards any direct assertions of Veteran and his representative that there the Veteran has a pulmonary embolism, coronary artery disease, or pulmonary/respiratory disability, to include emphysema, due to service, no such assertions, alone, provide a basis for allowance of the claims.  The matters of diagnosis and medical etiology upon which these claims turn are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claims for service connection for pulmonary embolism, atherosclerotic coronary artery disease and emphysema must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for pulmonary embolism is denied.

Service connection for atherosclerotic coronary artery disease is denied.

Service connection for a pulmonary/respiratory disability, to include emphysema, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


